DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 February 2022 has been entered.
Status of the Claims
3.	This action is in response to papers filed 11 February 2022 in which claims 1 and 24 were amended, no claims were canceled, and new claim 110 was added.  All of the amendments have been thoroughly reviewed and entered.  
The interview summary is acknowledged and the interview record is complete.
All previous rejections not reiterated below are withdrawn in view of the amendments.  
Applicant’s arguments have been thoroughly reviewed and are addressed following the rejections necessitated by the amendments.
	Claims 1-2, 4-5, 7, 9-10, 12, 15, 20-22, 24, 32-33, 36, 46-48, and 110  are under prosecution.

4.	This Office Action includes new rejections necessitated by the amendments.
Information Disclosure Statement
5.	The Information Disclosure Statement filed 28 April 2022 is acknowledged and has been considered.
Claim Interpretation
6.	As noted in the previous Office Action, the claims are subject to the following interpretation.
A.	Where Applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “irreversible” in claim 1 (upon which claims 2, 4-5, 7, 9-10, 12, 15, 20-22, 24, 32-33, 36, and 47-48 each depend) is defined on page 42 of the specification to indicate a longer half-life of binding, including half-lives as short as 1 minute (and includes some further examples in the following paragraphs), while the accepted meaning of irreversible means that the process cannot be reversed, and thus, indicates permanent binding.  The term is therefore viewed as merely providing a longer half-life of binding.  See MPEP 2111.01, especially Section V.
	B.	As noted above, it is unclear if the method actually requires the formation of a second surface density of the analyte via an active method step of contacting the substrate with a single-phase aqueous medium comprising the analyte.  The rejections below are therefore interpreted as not requiring the actual formation of a second surface density, but rather merely indicate that the formed first surface density is higher than what could be produced by contacting with a single phase comprising the analyte (i.e., merely claiming an inherent property).
Claim Rejections - 35 USC § 112
7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8.	Claim 110 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
This is a new matter rejection necessitated by the amendments.
	New claim 110 is drawn to analyte concentrations that are “less that or equal to 0.2 femtomolar.”  In the Remarks filed 11 February 2022, Applicant cites pages 102 and 109 and Figure 14 for support of the new claim.
	However, neither the citations nor a review of the specification as a whole yield a teaching of the claimed range.  Applicant’s argument that the claimed range of “less than or equal to 0.2 femtomolar” is supported by citations that describe an increase in sensitivity of “approximately 9-fold” and “less than ~1/9 fm” are unconvincing.  In particular, it is noted that the arguments and citations do not actually cite any numerical data, and most certainly do not support “less than” 0.2 femtomolar, which encompasses 1 attomolar, 1 zeptomolar, 0.1 zeptomolar, etc.  Claim 110 therefore constitutes new matter.
9.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

10.	Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “small” in claim 20 is a relative term which renders the claim indefinite. The term “small” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.



Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
13.	Claims 1-2, 4-5, 7, 10, 12, 15, 20-22, 32-33, 36, 47-48, and 110 are rejected under 35 U.S.C. 103 as being unpatentable over Ismagilov et al (U.S. Patent Application No. US 2016/0266105 A1, published 15 September 2016) and Van Alstine et al (U.S. Patent Application Publication No. US 2012/0010390 A1, published 12 January 2012) alternatively further in view of Mehigh et al (U.S. Patent Application Publication No. US 2006/0257927 A1, published 16 November 2006).
Regarding claims 1 and 110, Ismagilov et a teach methods comprising providing and detecting an analyte in the sub-femtomolar (i.e., claim 1) range, including 1 zeptomolar (paragraph 0499), which is within the range of claim 110.  Ismagilov et al teach the method utilizes contacting the analyte with an aqueous two-phase system, as well as capture of analytes (paragraph 0510).  Ismagilov et al further teach the analyte is contacted with a digital unit, which is a substrate that is in the form of any of a well, a filter, a membrane, or a gel, etc. (paragraphs 0069-0078).  The sample is contacted with the substrate (i.e., digital unit), upon which the analyte is captured (paragraph 0004).  
It is noted that the courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985) (see MPEP 2144.05.01).  
It is also noted that the courts have found that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP 2144.05 II.  
Therefore, the claimed ranges merely represent an obvious variant and/or routine optimization of the values of the cited prior art.
It is noted that MPEP 716.01(c) makes clear that “[t]he arguments of counsel cannot take the place of evidence in the record” (In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965)). Thus, counsel’s mere arguments that cannot take the place of evidence in the record.
Ismagilov et al further teach the use of the two-phase system have the added advantage of reducing crosstalk and signal diffusion between capture regions (paragraph 0510).  Thus, Ismagilov et al teach the known techniques discussed above.
Ismagilov et al do not explicitly teach concentrating the analyte or “irreversible” capture.
However, Van Alstine et al teach methods of analyzing an analyte, comprising providing an aqueous two-phase solution and the analyte (i.e., a target molecule; Abstract), concentrating the analyte in a first phase of the system (Abstract and paragraph 0058), and contacting the first phase to a substrate; i.e., by capturing the target to an affinity chromatography substrate (i.e., capture media; paragraphs 0053 and 0065).  Van Alstine further teach the methods have the added advantage of removing a significant percentage of contaminants (Abstract).  Thus, Van Alstine et al teach the known techniques discussed above.
	Van Alstine et al also teach the substrate is a metal affinity chromatography substrate (i.e., IMAC; paragraph 0061), which meets the required “irreversible” capture because it uses a metal ion complex in accordance with the example provided on page 42 of the instant specification; Thus, the claim has been given the broadest reasonable interpretation consistent with the teachings of the specification regarding “irreversibly capturing” (In re Hyatt, 211 F.3d1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000) (see MPEP 2111).
	Alternatively, Mehigh et al teach the use of metal ion affinity chromatography (i.e., IMAC), which has the added advantage of enabling ready purification from aqueous solutions (paragraphs 0010 and 0156).  Thus, Mehigh et al teach the known techniques discussed above. 
It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to “prove that subject matter shown to be in the prior art does not possess the characteristic relied on” (205 USPQ 594, second column, first full paragraph).
 	In the instant case, contacting the ATPS solution to the substrate results in a higher density of analyte because Van Alstine et al teach the use of the aqueous two- phase system provides higher target (.e., analyte) concentration via volume reduction and lower non-target concentration (paragraph 0058).   Thus, there is less non-specific binding (due to fewer non-targets) and higher binding density, as more analyte in  less volume is added to the substrate, compared to other (i.e., single phase) methods.
It is reiterated that counsel’s mere arguments that cannot take the place of evidence in the record.
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Ismagilov et al, Van Alstine et al, and, alternatively  Mehigh et al  as well, to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a method having the added advantages of:
A. 	Reducing crosstalk and signal diffusion between capture regions as explicitly taught by Ismagilov et al (paragraph 0510);  
B. 	Removing a significant percentage of contaminants as explicitly taught by Van Alstine et al (Abstract); and
C.	 Enabling ready purification from aqueous solutions as explicitly taught by Mehigh et al (paragraphs 0010 and 0156).  
In addition, it would have alternatively been obvious to the ordinary artisan that the known techniques of the cited art could have been combined with predictable results because the known techniques of the cited prior art predictably result in useful purification substrates.
	Regarding claim 2, the method of claim 1 is discussed above.  Van Alstine et al also teach separation of the two phases (i.e., by removing one; paragraph 0055).
Regarding claim 4, the method of claim 2 is discussed above.  Van Alstine et al teach 100% recovery of the analyte from a first phase as well as partition coefficients of greater than 200 (paragraph 0102, see also paragraph 0013).  Thus, the concentration in the first phase is at least 10 times the concentration of the analyte in the second phase.
Regarding claim 5, the method of claim 2 is discussed above.  Van Alstine et al teach phase volume ratios of 8 (paragraph 0127).
In addition, it is reiterated that the courts have stated where the claimed ranges overlap or lie inside the ranges disclosed by the prior art and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists, and that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
Therefore, the ranges of claims 4 and 5 merely represent an obvious variant and/or routine optimization of the values of the cited prior art.
It is also noted that the subject matter of a properly construed claim is defined by the terms that limit its scope. It is this subject matter that must be examined. As a general matter, the grammar and intended meaning of terms used in a claim will dictate whether the language limits the claim scope. Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. “Wherein” clauses, as found in claim 4, are examples of language that may raise a question as to the limiting effect of the language in a claim.  See MPEP 2103 I.C. and MPEP § 2111.04.
It is also noted that a “wherein” clause, such as that in claim 4, must give “meaning and purpose to the manipulative steps.” See, e.g., Griffin v. Bertina, 283 F.3d 1029, 1034, 62 USPQ2d 1431 (Fed. Cir. 2002).
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record.
Regarding claim 7, the method of claim 1 is discussed above.  Ismagilov et al teach capture of the analyte on a substrate (i.e., digital unit) using a probe (i.e., affinity reagent; paragraph 0479).
Regarding claim 10, the method of claim 1 is discussed above.  Ismagilov et al teach detection of a single analyte (paragraph 0499; see also paragraphs 0556 and 0557).
Regarding claims 12 and 15, the method of claim 1 is discussed above.  Van Alstine et al teach mixing a first composition and a second composition to form the two-phase solution upon addition of an aqueous sample comprising the analyte; namely, solid polymer and solid salts are mixed (i.e., claim 15), followed by addition of an Mab feed (Example 5 and paragraph 0081; see also paragraphs 0082-0083 and Abstract, which uses stock solutions [i.e., the neat compositions of claim 15] of the components).
Alternatively, it is noted that the courts have held that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946).  See MPEP 2144.04 IV.C.	Thus, any order of the mixing of the components is obvious.
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.  
Regarding claim 20, the method of claim 1 is discussed above.  Van Alstine et al teach the analyte is a nucleic acid or a polypeptide (i.e., protein; paragraph 0051), as do Ismagilov et al (Abstract).  Mehigh et al also teach protein analytes (paragraph 0010 and 0156). 
Regarding claims 21-22, the method of claim 1 is discussed above.  Van Alstine et al teach providing a sample comprising the analyte (i.e., claim 21) in a biological solution (i.e., claim 22; paragraph 0022). Ismagilov et al also teach the use of biological samples (Abstract).
Regarding claims 32-33, the method of claim 1 is discussed above.  Van Alstine et al teach the system comprises PEG (paragraph 0041) and a combination of citrate and a salt (paragraph 0047).  
Regarding claim 36, the method of claim 21 is discussed above.  Van Alstine et al teach heating the analyte (i.e., target) containing sample (paragraph 0044).
It is also noted that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments (see MPEP § 2123).  Thus, the teaching of Van Alstine et al that the “little or no heating may be required (paragraph 0044, emphasis added by the Examiner)” encompasses alternative embodiments wherein heating is required.   
It is also noted that the courts have held that optimization through routine experimentation, and in particular, when related to differences in temperature, do not support patentability (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).  Thus, the claimed heating alternatively represents routine optimization of the teachings of Van Alstine et al.
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record.
Regarding claim 47, the method of claim 33 is discussed above.  Van Alstine et al teach the molecule weight of PEG is 900 Da (paragraph 0042), which is in the claimed range.
Alternatively, it is reiterated that the courts have stated where the claimed ranges overlap or lie inside the ranges disclosed by the prior art and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists, and that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
Therefore, the claimed ranges merely represent an obvious variant and/or routine optimization of the values of the cited prior art.
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record.
Regarding claim 48, the method of claim 33 is discussed above.  Van Alstine et al teach the use of sodium citrate and citric acid at pH 8 (paragraph 0088)  and at pH 7 (e.g., paragraph 015), which is in the claimed range.
Alternatively, it is reiterated that the courts have stated where the claimed ranges overlap or lie inside the ranges disclosed by the prior art and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists, and that courts it is not inventive to discover the optimum or workable ranges by routine experimentation.
Therefore, the claimed ranges merely represent an obvious variant and/or routine optimization of the values of the cited prior art.
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record.
14.	Claims 7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ismagilov et al (U.S. Patent Application No. US 2016/0266105 A1, published 15 September 2016) and Van Alstine et al (U.S. Patent Application Publication No. US 2012/0010390 A1, published 12 January 2012) alternatively further in view of Mehigh et al (U.S. Patent Application Publication No. US 2006/0257927 A1, published 16 November 2006) as applied to claim 1 above, and further in view of Walter et al (U.S. Patent Application Publication No. US 2016/0046988 A1, published 18 February 2016).
It is noted that while claims 7 and 10 have been rejected as described above, the claims are also obvious using the interpretation outlined below.
	Regarding claims 7 and 9-10, the method of claim 1 is discussed above in Section 13.
	Mehigh teach the IMAC utilizes an immobilized metal ion (paragraph 0156).  Van Alstine et al teach the analyte is a nucleic acid (paragraph 0051), as do Ismagilov et al (Abstract).
Neither Ismagilov et al, Van Alstine et al, nor Mehigh et al explicitly teach the capture utilizes a query probe.
	However, Walter et al teach methods wherein isolated analytes (e.g., nucleic acids; paragraph 0207) are captured by a capture probe immobilized on a substrate in the form of a solid surface  (i.e., claim 7), repeatedly bound to a labeled query probe (paragraph 0006) and the association and dissociation kinetics of the query probe/analyte binding are analyzed (i.e., claim 9; paragraphs 0008 and 0039).  The probes are nucleic acids (paragraph 0006), which meets the required “irreversible” capture because it uses a nucleic acids in accordance with the example provided on page 42 of the instant specification; Thus, the claim has been given the broadest reasonable interpretation consistent with the teachings of the specification regarding “irreversibly capturing.”
Walter et al also teach the detection is performed with single molecule sensitivity (i.e., claim 10) and has the added advantage of quantifying target nucleic acids with high confidence Abstract).   Thus, Walter et al teach the known techniques discussed above.
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings Walter et al with those of Ismagilov, Van Alstine et al,  alternatively,  Mehigh et al as well to arrive at the instantly claimed methods with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in methods having the added advantage of quantifying nucleic acids with high confidence as explicitly taught by Walter et al (Abstract).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Walter et al could have been applied to the methods of the cited prior art with predictable results because the known techniques of Walter et al predictably result in steps useful for analyzing nucleic acids.



15.	Claims 7, 10, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Ismagilov et al (U.S. Patent Application No. US 2016/0266105 A1, published 15 September 2016) and Van Alstine et al (U.S. Patent Application Publication No. US 2012/0010390 A1, published 12 January 2012) alternatively further in view of Mehigh et al (U.S. Patent Application Publication No. US 2006/0257927 A1, published 16 November 2006) as applied to claim 1 above, and further in view of Liu et al (U.S. Patent Application Publication No. US 2016/0046988 A1, published 18 February 2016).
It is noted that while claims 7 and 10 have been rejected under as described above, the claims are also obvious using the interpretation outlined below.
	Regarding claims 7, 10, and 24, the method of claim 1 is discussed above in Section 13.
	Mehigh teach the IMAC utilizes an immobilized metal ion (paragraph 0156).  Van Alstine et al teach the analyte is a nucleic acid (paragraph 0051), as do Ismagilov et al (Abstract).
Neither Ismagilov et al, Van Alstine et al, nor Mehigh et al explicitly teach the area of claim 24.
	However, Liu et al teach methods wherein isolated analytes (e.g., nucleic acids; paragraphs 0054-0055) are captured by a capture probe immobilized on a substrate in the form of an electronic sensor  (i.e., claim 7), which is a 100 mm2 (i.e., 1cm2) silicon chip (i.e., claim 24), which detects with single molecule sensitivity (i.e., claim 10), and which has the added advantage of allowing sequencing of many DNA molecules simultaneously (paragraph 0024).  Thus, Liu et al teach the known techniques discussed above.	
It is reiterated that the courts have stated where the claimed ranges overlap or lie inside the ranges disclosed by the prior art and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists, and that courts it is not inventive to discover the optimum or workable ranges by routine experimentation.
Therefore, the claimed ranges merely represent an obvious variant and/or routine optimization of the values of the cited prior art.
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings Liu et al with the teachings of Ismagilov et al, Van Alstine et al, and, alternatively, Mehigh et al as well to arrive at the instantly claimed methods with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in methods having the added advantage of allowing simultaneous sequencing of many DNA molecules as explicitly taught by Liu et al (paragraph 0024).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Liu et al could have been applied to the methods of the cited prior art with predictable results because the known techniques of Liu et al predictably result in steps useful for analyzing nucleic acids.


16.	Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Ismagilov et al (U.S. Patent Application No. US 2016/0266105 A1, published 15 September 2016) and Van Alstine et al (U.S. Patent Application Publication No. US 2012/0010390 A1, published 12 January 2012) alternatively further in view of Mehigh et al (U.S. Patent Application Publication No. US 2006/0257927 A1, published 16 November 2006) as applied to claim 1 above, alternatively further in view of Richter et al (U.S. Patent Application Publication No. US 20160016990 A1, published 21 January 2016).
Regarding claim 46, the method of claim 33 is discussed above in Section 13.
	Van Alstine et al teach the mass fraction (i.e., w/w amount) of polymer (e.g., PEG) is 20% (paragraph 0048), the salt concentration is 0.5M (i.e., 500 mM; paragraph 0067), including phosphate salts (paragraph 0044), and the amount of sodium citrate is 50 mM)paragraph 0106).  The molecular weight of sodium citrate (i.e., trisodium citrate) is 258.07 g/mol.  Thus, a 50 mM solution of sodium citrate is approximately 1.3 % (w/w).   
	Alternatively, with respect to the concentration of PEG, Richter et al teach the use of aqueous two-phase extraction (Title) having mass fractions of PEG (i.e., wt % of polyethylene glycol) of 35% (paragraph 0051), which allows for rapid process times (paragraph 0068).  Thus, Richter et al teach the known techniques discussed above.
It is reiterated that the courts have stated where the claimed ranges overlap or lie inside the ranges disclosed by the prior art and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists, and that courts it is not inventive to discover the optimum or workable ranges by routine experimentation.
Therefore, the claimed ranges merely represent an obvious variant and/or routine optimization of the values of the cited prior art.
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record.
It would therefore have alternatively been obvious to a person of ordinary skill in the art to have combined the teachings Richter et al with the teachings of Ismagilov et al, Van Alstine et al, and, alternatively, Mehigh et al as well to arrive at the instantly claimed methods with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in methods having the added advantage of allowing rapid process times as explicitly taught by Richter et al (paragraph 0068).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Richter et al could have been applied to the methods of the cited prior art with predictable results because the known techniques of Richter et al predictably result in amounts useful for forming the two-phase systems.

Prior Art
17.	The following prior is hereby made of record, but is not utilized in any rejection.
Takayama et al (U.S. Patent Application Publication No. US 2013/0065784 A1, published 4 March 2013) teach a method comprising providing an aqueous two-phase system and an analyte, in the form of TNF-alpha, followed by pipetting of the mixture onto a substrate, in the form of a microplate (Example 3).  Because the mixture is added to the substrate, the first phase contacts the substrate; any additional materials that contact the substrate are encompassed by the open claim language “comprising” found in the instant claim.  
While Takayama et al also teach the detection of the protein TNF-alpha in the “low pg/mL or femtomolar range,” Takayama et al do not explicitly teach the sub-femtomolar range as claimed.  Table 1 of Dowd et al (U.S. Patent Application Publication No. US 2009/0061535 A1, published 5 March 2009)  teaches TNF-alpha has a molecular weight of 17.5 kDa; thus, a 1 picogram/mL sample of TNF-alpha only has a concentration of  approximately 57 fM, which is outside the claimed range.
Response to Arguments
18.	Applicant's arguments filed 11 February 2022 (hereafter the “Remarks”) have been fully considered but they are not persuasive for the reasons discussed below.
A.	Pages 6-8 of the Remarks summarize the previous rejections and rejections that are withdrawn in view of the amendments.
B.	Applicant argues on page 8-9 of the Remarks that Van Alstine et al do not teach detection.  Thus, Applicant argues Van Asltine et al individually.
However, Van Alstine et al clearly teach determination of the amounts of target recovery (e.g., at least paragraphs 0023, 0102, and 103, Table 1, and Figures 12-13), which is a form of analyte detection as the amounts are determined.
In addition, in response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
C.	In response to applicant's argument that the references fail to show certain features of Applicant’s invention, it is noted that the features upon which applicant relies (i.e., an explicit increase in surface density) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In addition, is noted that the claims do not explicitly require detection on the substrate or that the required concentration is specifically achieved on the substrate; thus, the claimed methods encompass detection of the irreversibly captured analyte (e.g., on a bead), that is subjected to further method steps that result in the claimed detection (e.g., further concentration of an isolated bead, and detection with a multiply labeled probe capable of massive signal amplification).
D.	Applicant’s remaining arguments have been considered but are moot in view of the new rejections necessitated by the amendments.	
Conclusion
19.	No claim is allowed.
20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert T. Crow whose telephone number is (571)272-1113. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave T. Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert T. Crow
Primary Examiner
Art Unit 1634



/Robert T. Crow/Primary Examiner, Art Unit 1634